El Juez Asociado Señok Franco Soto,
emitió la opinión del tribunal.
Este es nn pleito en cobro de nn pagaré, alegando la mercantil demandante liaber sido suscrito a sn orden por los demandados, solidariamente.
El pagaré se copia en la demanda y los demandados E. Caamaño y Mannel García, separadamente, impugnaron bajo juramento sn autenticidad. La demandante a sn vez exeep-cionó las contestaciones de los demandados por el motivo de ser ambiguas, ininteligibles o dudosas. La corte deses-timó las excepciones así como la eliminación que al mismo tiempo solicitó la demandante en defecto de tener éxito sus excepciones.
Más luego se llamó el caso para el juicio y no babiendo comparecido la demandante, los demandados pidieron que se celebrara el juicio y se dictara sentencia sobre los méri-tos. La corte inferior así procedió, recibió la prueba que ofrecieron los demandados y finalmente dictó sentencia de-clarando sin lugar la demanda.
El artículo 192 del Código de Enjuiciamiento Civil dice:
“Se podrá desistir de una demanda, o declararse abandonada en los casos siguientes: v
*323"1. Por el mismo demandante en cualquier tiempo antes del jui-cio, previo pago de costas; salvo que mediase una reconvención, o que el demandado en su contrademanda o en la contestación, hubiere solicitado alguna resolución a su favor. Si se hubiese acordado al-guna medida provisional deberá, el secretario entregar el documento de la fianza al demandado, quien podrá proceder contra el importe de la misma.



“3. Por la corte, cuando el demandante deje de comparecer en el juicio, y compareciendo el demandado, pida que se declare a aquél desistido. ’'
De acuerdo con el inciso 3 lo que debieron pedir los de-mandados y así haberlo acordado la corte, no habiendo com-parecido la demandante y no mediando una reconvención o contrademanda, es haber tenido por desistido a la deman-dante y no proceder sobre los méritos del pleito. Bajo estas circunstancias, la corte inferior no tenía jurisdicción para rendir una sentencia decidiendo sus méritos, ya a favor o en contra de la demandante. 9 E.C.L. 209.
Señala además como error la demandante haberse deses-timado las excepciones a las contestaciones. Este error no existe. Aun cuando las alegaciones de los demandados son algo confusas, de ellas se desprende en sustancia que ellos negaron la autenticidad del pagaré que se copia en la de-manda porque alegan haber sido otro documento distinto el que firmaron bajo diferentes condiciones. Se puede enten-der de ambas contestaciones que el verdadero documento no era exigible a la presentación de la demanda y que el demandado García lo suscribió en su carácter de testigo y no como deudor solidario.

Por todo lo expu,esto debe revocarse la sentencia y dic-tarse otra teniendo por desistido a los demandantes de su demanda, sin especial condenación de costas.